Exhibit 10.2

 

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

 

SECOND AMENDED & RESTATED SEPARATION AND SHARED SERVICES AGREEMENT

 

This Second Amended & Restated Shared Services Agreement (this “Agreement”) is
entered into as of March 6, 2020 (the “Effective Date”), by and between BioXcel
Corporation, a Delaware corporation located at 780 East Main Street, Branford,
CT 06405 (“BioXcel”), and BioXcel Therapeutics, Inc., a Delaware corporation
located at 780 East Main Street, Branford, CT 06405 (“BTI”) in order to amend
and restate the obligations of each of BioXcel and BTI under that certain
Separation and Shared Services Agreement entered into by BioXcel and BTI as of
June 30, 2017, as amended and restated on November 7, 2017 (the “SSA”). BioXcel
and BTI are sometimes referred to individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, BioXcel identified a number of therapeutic candidates using its
proprietary artificial intelligence-powered research and development engine
known as ‘EvolverAI’; and

 

WHEREAS, the Board of Directors of BioXcel determined that it was in BioXcel’s
best interest to restructure its business in order to realize the full potential
of its assets, including such therapeutic candidates; and

 

WHEREAS, in accordance with the restructuring plan, BioXcel formed BTI, a
product development biotechnology company, to develop and commercialize certain
of the therapeutic candidates; and

 

WHEREAS, BioXcel and BTI entered into that certain Amended & Restated
Contribution Agreement, which is attached as Exhibit A, (the “Contribution
Agreement”) whereby BioXcel contributed certain therapeutic candidates and other
assets and liabilities to BTI; and

 

WHEREAS, BTI plans to develop and commercialize such therapeutic candidates; and

 

WHEREAS, BioXcel and BTI entered into that certain SSA, under which, among other
things, BioXcel agreed to furnish BTI with office space, equipment, services,
leased employees, and certain financial support, and BTI agreed to cease
accepting such space, equipment, services, leased employees, and financial
support pursuant to a separation plan, attached as Exhibit B thereto; and

 

WHEREAS, the Parties now wish to amend the SSA in certain regards.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the terms and
conditions set forth herein, the Parties hereto, intending to be legally bound,
hereby amend and restate the terms and conditions of the SSA as follows:

 

1.    [Section intentionally left blank].

 

2.    Shared Services.

 

a.    The Services. BioXcel shall perform for and on behalf of BTI the services
set forth on Exhibit C, as may be adjusted from time to time by mutual agreement
of the Parties (the “Services”) during the Term, which Services shall include
the use of the EvolverAI










 

research and development engine.

 

b.    Performance Standards. BioXcel shall perform the Services in a timely,
competent, and workmanlike manner and in a nature and at levels consistent with
BioXcel’s conduct of its own business.

 

c.    Compensation.

 

In consideration of the provision of the following Services:

 

i.     BTI shall pay to BioXcel for Services related to intellectual property
prosecution and management as outlined in Exhibit C

 

ii.     BTI shall pay to BioXcel the sum of the amounts calculated by
multiplying the actual hours spent towards services for and on behalf of BTI
with the rates for each type of employee for Services by BioXcel through its
subsidiary in India as outlined in Exhibit C.

 

d.    EvolverAI Collaborative Services. On or before December 31, 2020, BTI
shall have the option to enter into a Collaborative Services Agreement with
BioXcel by which BioXcel shall perform product identification and related
services for BTI utilizing the EvolverAI Platform. The Parties agree to
negotiate the terms of such Collaborative Services Agreement in good faith and
that such agreement will incorporate reasonable market based terms, including
consideration for BioXcel reflecting a low, single-digit royalty on net sales
and reasonable development and commercialization milestone payments, provided
that (i) development milestones shall not exceed $10 million in the aggregate
and not be payable prior to proof of concept in humans and (ii)
commercialization milestones shall be based on reaching annual net sales levels,
be limited to 3% of the applicable net sales level, and not exceed $30M in the
aggregate. BioXcel shall continue to make such product identification and
related services available to BTI until at least June 30, 2022.

 

e.    Payment. BTI shall pay to BioXcel amounts due under Section 2(c). BioXcel
shall send invoices to BioXcel for such amounts within thirty (30) days after
the end of each calendar month. BTI shall pay each invoice within sixty (60)
days after receipt thereof. If any portion of any invoice is disputed, BTI shall
pay the undisputed amount, and the Parties shall use good faith efforts to
reconcile the disputed amount as soon as possible.

 

3.    [Section intentionally left blank].

 

4.    [Section intentionally left blank].

 

5.    Separation Plan. BioXcel and BTI hereby acknowledge that the Services
shall decrease over time in accordance with the Separation Plan attached as
Exhibit B (the “Separation Plan”), as may be adjusted from time to time by
mutual agreement of the Parties. The Parties agree to adhere to the terms of the
Separation Plan. In the event BTI determines that the Separation Plan must be
amended due to changes related to the business of BTI, including the development
or commercialization of the therapeutic candidates, BTI shall notify BioXcel in
writing and the Parties shall, in good faith, assess any continued support
required by BTI. Any amendments to the Separation Plan shall be agreed upon in
writing by the Parties and shall be attached in Exhibit B hereto.

 










 

6.    Recusal. The Parties covenant and agree that, in support of the Separation
Plan as long as Vimal Mehta is a member of senior management or the governing
board of both BioXcel and BTI, he may participate in discussions at the senior
management and governing board levels for each of BioXcel and BTI but shall not
vote on matters coming before either governing board material to this Agreement,
the Contribution Agreement or other agreements relating to the relationship
between the Parties. Each Party shall ensure that Vimal Mehta recuses himself
with respect to governing board matters consistent with this Section 6.

 

7.    Confidentiality. Each Party shall maintain the confidentiality of all
data, information, records, reports and all other nonpublic information provided
to it by the other Party (the “Confidential Information”), and shall not
disclose any Confidential Information to third parties for any reason unless and
only to the extent jointly agreed to, in writing, by the Parties or as required
by law. The foregoing applies to information communicated orally, in writing, by
computer processes, and includes without limitation, this Agreement, any and all
meeting notes, business plans, financial statements, analyses and/or research
materials, corporate documents, and correspondence.

 

Intellectual Property Rights. BioXcel and BTI intend for any work product,
including designs, business plans, correspondence (printed or electronic),
discoveries, inventions, improvements, software, works of authorship,
information, know-how, or other materials made, conceived, reduced to practice
or developed in whole or in part by BioXcel during the Term or within six (6)
months after the expiration of the Term in connection with the Services or that
relate to the Confidential Information or the business of BTI (the
“Developments”) to be works made for hire. BTI shall own all right, title and
interest in and to the Developments, and shall be deemed to be the author of the
Developments for copyright purposes. Any and all forms of intellectual property
rights including, without limitation, patents, trademarks, copyrights, mask
rights, trade secrets and proprietary know-how related to or covering property
therein resulting from the Services shall be owned by BTI and may be registered
exclusively in the name of BTI in the U.S. Copyright Office, the U.S. Patent and
Trademark Office, and other similar registries in other countries. BioXcel shall
promptly disclose to BTI all Developments and Confidential Information relating
to the Services and perform all actions reasonably requested by BTI, whether
during or after the Term, to establish and confirm BTI’s ownership of
Developments, Confidential Information and related intellectual property,
including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments, and provide reasonable
assistance to BTI or any of its affiliates in connection with (a) the
prosecution of any applications for patents, trademarks, trade names, service
marks, reissues thereof or other legal protection thereon, (b) the maintenance,
enforcement and renewal of any rights that may be obtained, granted or vest
therein, and (c) the prosecution and defense of any actions, proceedings,
oppositions or interferences relating thereto. For clarity, Developments shall
include any new product candidates and any related inventions identified through
the use of EvolverAI in performing the Services.

 

8.   Term and Termination.

 

a.    Term. Unless terminated earlier in accordance with the terms hereof, the
term of this Agreement shall commence as of the Effective Date and terminate
immediately upon the completion of the Separation Plan (the “Term”).

 

b.    Termination on Mutual Agreement. This Agreement may be terminated by
mutual agreement of the Parties hereto at any time during the Term.

 

c.    [Section intentionally left blank].

 

d.    Termination on Insolvency of BTI. If BTI becomes bankrupt or insolvent, or
makes any assignment for the benefit of creditors, or if a receiver is appointed
to take charge of its










 

property and such proceeding is not vacated or terminated within thirty (30)
days after its commencement or institution, BioXcel may immediately terminate
this Agreement by written notice after the thirty (30)-day period has passed.
Any such termination shall be without prejudice to accrued rights of BioXcel,
and to other rights and remedies for default.

 

e.    Termination for Breach. Either Party may terminate this Agreement upon
thirty (30) days’ prior written notice if the other Party is in material breach
of this Agreement and fails to cure such material breach within such thirty
(30)-day period.

 

9.    Miscellaneous.

 

a.    Compliance with Applicable Law. In connection with the performance of this
Agreement, both Parties shall comply with all applicable federal, state and
local laws and regulations. The Parties shall cooperate with each other to
effect such compliance.

 

b.    Coordination Meetings. The Parties agree to meet and confer in good faith
on a regular basis to discuss the Services provided hereunder.

 

     Independent Contractors. The relationship between BioXcel on the one hand
and BTI on the other is that of independent contractors, and none of the
provisions of this Agreement is intended to create, nor will be construed to
create, an agency, partnership or joint venture relationship between the
Parties. No Party to this Agreement or any of their respective officers, members
or employees, will be deemed to be the agent, employee or representative of
another Party by virtue of this Agreement.

 

c.    Force Majeure. No Party shall be deemed to be in default of this Agreement
if prevented from performing any obligation hereunder for any reason beyond its
control, including but not limited to, acts of God, war, civil commotion, fire,
flood or casualty, labor difficulties, shortages of or inability to obtain
labor, materials or equipment, governmental regulations or restrictions, or
unusually severe weather. In any such case, the Parties agree to negotiate in
good faith with the goal of preserving this Agreement and the respective rights
and obligations of the Parties hereunder, to the extent reasonably practicable.
It is agreed that financial inability shall not be deemed a matter beyond a
Party’s reasonable control.

 

d.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to the subject matter hereof and supersede any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

e.    Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. Neither Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party. In the event that BioXcel sells, exclusively out-licenses or
otherwise disposes of EvolverAI to a third party, BioXcel shall assign this
Agreement to such third party and cause such third party to assume this
Agreement, solely with respect to the continued provision of Services (including
the use of EvolverAI in connection therewith) to BTI.

 

f.     Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument. The
transmission of a copy of an executed










 

signature page hereof by facsimile or portable document format (.pdf) shall have
the same effect as the delivery of a manually executed counterpart hereof.

 

g.    Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

h.    Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and delivered to a Party at the address listed
above. Any notice, request, demand, claim, or other communication hereunder
shall be deemed duly given (a) when delivered personally to the recipient, (b)
one (1) business day after being sent to the recipient by reputable overnight
courier service (charges prepaid), or (c) four (4) business days after being
mailed to the recipient by certified or registered mail. Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.

 

i.       Governing Law; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of Connecticut without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Connecticut or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Connecticut. BOTH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

j.     Amendments. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by both of the Parties.

 

k.    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

l.     Incorporation of Exhibits. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.

 

m.   No Waiver. The failure of any Party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights. The waiver of any such right with respect to particular facts and other
circumstances shall not be deemed a waiver with respect to any other facts and
circumstances and each such right shall be deemed an ongoing right that may be
asserted at any time and from time to time. No right, remedy or election given
by any term of this Agreement shall be deemed exclusive but shall be cumulative
with all of the rights, remedies and elections available at law or in equity.

 

[Signature page follows]

 










 

IN WITNESS WHEREOF,  the Parties hereto have executed this Amended & Restated
Separation and Shared Services Agreement as of the Effective Date.

 

 

 

 

 

 

BIOXCEL CORPORATION

 

BIOXCEL THERAPEUTICS, INC.

 

 

 

By:

/s/ Ankush Sethi

 

By:

/s/ Dr. Peter Mueller

Name:

Ankush Sethi

 

Name:

Dr. Peter Mueller

Title:

COO

 

Title:

Chairman

 










 

Exhibit A

 

Amended & Restated Asset Contribution Agreement

 

[Separately Filed]

 










 

Exhibit B

 

Separation Plan

 

BioXcel Therapeutics (BTI) business focus is to develop and commercialize lead
candidates contributed by BioXcel (parent) BXCL 501, 502, 701 and 702 and any
future candidates.

 

Operations: BioXcel has assigned key management team to BTI to conduct its
business and R&D functions. BTI management team is responsible for management
and execution of R&D associated with BXCL501, 502, 701 and 702. In addition, all
relevant material contracts assigned to BTI. BTI will continue to use shared
services from BioXcel as outlined in Table 1 below.

 

Table 1: Separation Plan Timelines

 

Facility / Services / Assets /

Employees

Expected Timeframe

Additional Details

Shared Services (Section 2)

 

 

i.        Services in the nature of support for intellectual property
prosecution and management

 

Indefinitely, as may be agreed upon by the Parties

 

ii.        Services by BioXcel thru its subsidiary in the USA and India

Indefinitely, as may be agreed upon by the Parties

 

 










 

Exhibit C

 

The Services

 

A: BioXcel shall provide the following Services to BTI using the following
rates, as may be adjusted from time to time by mutual agreement of the Parties:

 

1.    Services for intellectual property prosecution and management (Flexible).

 

a.    A fee of $250 per hour for a maximum of twenty hours per month. Fee shall
be $500 per hour upon financing event of $5,000,000 or an IPO for BTI.

 

2.    Services by BioXcel directly, or through its subsidiary in India, for
various departments and corresponding hourly rates are outlined in the table
below.

 

 

 

Title - Department (USA)

 

 

Rate ($)

CSO AI Applications

[***]

 

 

 

 

Title - Department (India)

 

 

Rate ($)

Managing Director

[***]

Director-Drug Discovery

[***]

Director-Data Sciences

[***]

Assistant Director-Drug Discovery

[***]

Assistant Director-Drug Discovery

[***]

Senior Manager-Drug Discovery

[***]

Principal Analyst-Drug Discovery

[***]

Principal Analyst-Drug Discovery

[***]

Principal Analyst-Drug Discovery

[***]

Principal Analyst-Medical Analytics

[***]

Principal Analyst-Data Science

[***]

Assistant Director-Commercial Analytics

[***]

Senior Manager-IP Analytics

[***]

 

Apply nearest rate applicable based on Title - Department above

To be adjusted to CPI every year.



